Citation Nr: 1718849	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a back disorder, claimed as back pain.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for a left knee disorder, claimed as secondary to the service-connected right knee disorder.

6.  Entitlement to a rating in excess of 10 percent for a right knee disability, prior to January 28, 2011, from June 1, 2011 to January 30, 2015, and from August 1, 2015.


REPRESENTATION

Appellant represented by:	Julie Glover, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a March 2010 rating decision, the RO denied service connection for a bilateral foot condition, back pain, bilateral hearing loss, and tinnitus.  In a November 2013 rating decision, the RO denied service connection for a left knee condition and continued a 10 percent disability rating for right knee medial meniscus tear (previously evaluated as Diagnostic Code 5257 for recurrent subluxation or instability).  The RO also granted service connection for a right knee scar, with a noncompensable rating (effective January 14, 2013); the Veteran has not appealed that scar determination.  

The Board notes that in an October 2011 rating decision, the RO granted a temporary total evaluation, from January 28, 2011 to June 1, 2011 for right knee meniscus tear based on surgical or other treatment for the right knee necessitating convalescence.  As such, that time period will not be considered in rating the right knee disability.  Also, in a December 2015 rating decision, the RO also granted a temporary 100 percent evaluation, effective January 30, 2015 to July 6, 2015 based on surgical or other treatment for the right knee necessitating convalescence.  As such, the time periods from January 28, 2011 to June 1, 2011 and January 30, 2015 to August 1, 2015 will not be considered in rating the right knee disability.  

In December 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  At that time, the Veteran withdrew his claim for service connection for bilateral hearing loss and waived RO consideration of additional evidence to be provided.  

The Board notes that at this time there appears to be an open request for a copy of the Veteran's claims file from the Veteran's attorney.  However, as the Board is remanding the Veteran's claims, which are not being withdrawn or granted, the Veteran is not prejudiced by any failure to provide records at this time.

The issues of entitlement to service connection for a bilateral foot disorder and low back pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the December 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the claim of service connection for bilateral hearing loss is requested.

3.  Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to the Veteran's service.  

CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal, for service connection for bilateral hearing loss, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Hearing Loss 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, during the December 2016 Board hearing, has withdrawn this appeal for service connection for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for bilateral hearing loss and it is dismissed.

II. Service Connection for Tinnitus

The Veteran contends that his tinnitus began due to loud noise exposure in service.  During his December 2009 VA examination, the Veteran reported in-service noise exposure to include being a radio operator attached to an infantry battalion, gunfire, explosions, and light armored vehicles.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service treatment records are negative as to any complaints of, or treatment for, tinnitus.

In a December 2009 VA examination, for bilateral hearing loss, the Veteran reported onset of the recurrent ringing in his ears in service.  In a February 2010 addendum, the VA examiner noted that there were no complaints of tinnitus is service treatment records and that there was a nominal shift in hearing in the left ear, which had pre-existing hearing loss.  The examiner found that the Veteran's current tinnitus is less likely than not related to his military service.

In a December 2009 private medical record, Dr. N. Padron noted a report of some intermittent bilateral tinnitus, worse in quiet environments and when not busy.  He received diagnoses of sensorineural hearing loss bilateral, noise-induced hearing loss, and tinnitus.

The Veteran has reported having tinnitus since service.  (December 2009 VA examination, December 2016 Board hearing).  He is competent to report continuing symptoms, as opposed to offering an opinion as to medical causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In view of the Veteran's in-service noise exposure and his credible reports of bilateral tinnitus since service, the Board finds that his lay assertions are probative and persuasive on whether he has had bilateral tinnitus since service.

The Board finds that the evidence of record to be at least at equipoise in regards to the tinnitus claim; thus the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Giving the Veteran the benefit of the doubt, the Board finds his reports of tinnitus beginning in service are supportive of his claim.  The Veteran's claim for service connection tinnitus is granted.  


ORDER

The appeal for service connection for bilateral hearing loss is dismissed.

Service connection for tinnitus is granted.


REMAND

During his December 2016 Board hearing, the Veteran claimed to have back and foot pain since service.  Also in December 2016, the Veteran's attorney submitted private medical opinions by Dr. B. Black reported that the Veteran has lumbar radiculopathy, paresthesia of skin and muscle spasm of the back, as well as, bilateral plantar fasciitis and heel spurs were at least as likely as not current back impairments, if diagnosed, manifested during his military service.  A VA examination is necessary to address these claims.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

The Veteran underwent VA examination in June 2016 in connection with the claim for service connection of the left knee disability.  The medical opinion was vague as to its rationale as to why the left knee disability was not proximately due to the right knee disability and the examiner did not provide the required opinion as to whether the right knee disability aggravated the left.  The Board is required to seek clarification.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

During the December 2016 Board hearing, the Veteran's attorney reported that the Veteran was having increased problems with range of motion and instability since the last VA examination.  As such, a more current VA examination is necessary. Snuffer v. Gober, 10 Vet. App. 400 (1997).

While remanded, any unassociated VA medical record should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Provide a VA examination as to whether a current right and/or left foot disorder is related to an in-service injury.  The VA examiner should note in the examination report that the claims folder and the Remand have been reviewed.  

Following a review of the Virtual claims files; the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a (i) RIGHT or (ii) LEFT foot disorder?  

b)  Is it at least as likely as not that any (i) RIGHT or (ii) LEFT foot disorder is the result of a disease or injury in active service?  

The Veteran's enlistment examination noted that the Veteran had mild, asymptomatic pes planus upon enlistment.  If the examiner finds that the Veteran currently has pes planus, the examiner should determine whether such disorder was aggravated beyond the natural progression of the disorder by service.

The examiner should specifically consider the Veteran's reports of developing foot disorders from running and training during service.  (December 2016 Board hearing).

The fact that it may not have been recorded in the service treatment records is not determinative.  

The examiner should provide reasons for the opinions that include consideration of the Veteran's statements; the particulars of his medical history, to include the December 2016 private medical opinion, and relevant medical literature.

3. Provide a VA examination as to whether a current back disability is related to an in-service injury.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  

Following a review of the Virtual claims files; the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a back disorder?  

b)  Is it at least as likely as not that any back disorder is the result of a disease or injury in active service?  

The examiner should specifically consider the Veteran's reports of falling and carrying a heavy backpack during service.  (December 2016 Board hearing).

The fact that it may not have been recorded in the service treatment records is not determinative.  

The examiner should provide reasons for the opinions that include consideration of the Veteran's statements; the particulars of his medical history, to include the December 2016 private medical opinion, and relevant medical literature.

4.  After requested records have been obtained, obtain an addendum VA medical opinion from the June 2016 VA examiner for the knee as to whether a current left knee disorder is caused or aggravated by the service-connected right knee disability.  If the June 2016 VA examiner is unavailable, obtain another VA medical opinion from another appropriate VA medical opinion provider.  

The need for a new VA examination is left to the discretion of the VA medical opinion provider assigned to provide a medical opinion.  

The VA medical opinion provider must note review of the claims folder.  

a)  Does the Veteran currently have a left knee disorder?  

b)  The VA examiner should note whether any left knee disorder was caused or aggravated by a disease or injury in active service; or was caused or aggravated by the service connected right knee disability.  

The examiner should note that VA will not concede aggravation of the nonservice connected disability by a service connected disability unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should provide reasons for the opinion that include consideration of the Veteran's statements; the particulars of his medical history and relevant medical literature.

5.  Provide the Veteran a VA examination to evaluate the right knee disability.  

The examiner must report the ranges of motion in both knees.  The examiner must also address whether there is additional limitation of motion due to pain, weakened movement, excess fatigability, incoordination or flare ups.  Any limitation found due to these factors must be expressed in terms of degrees of loss. 

The examiner should record the Veteran's reports of limitations, including limitation of motion, during flare ups and state whether there is any medical reason for rejecting these reports. 

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner must state whether the inability to provide the legally required opinion is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence which, if obtained, would permit the needed opinion to be provided.

6.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


